Exhibit 10.1

 

CHANGE IN TERMS AGREEMENT

 

Principal
$2,000,000.00 Loan Date
11-09-2010 Maturity
12-01-2011 Loan No.
67777 Call / Coll Account Officer
JMW Initials

References in the boxes above are for Lender’s use only and do not limit the
applicability of the documents to any particular loan or item.

Any items above containing “***” has been omitted due to text length
limitations.

 

Borrower: American Power Group, Inc.
2503 East Poplar
Algona, IA 50511 Lender: Iowa State Bank
Main Office
5 E. Call St.
Algona IA, 50511  

 

Principal Amount: $2,000,000.00 Date of Agreement: December 19, 2011

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 9, 2010, in
the original loan amount of $2,000,000.00.

 

DESCRIPTION OF COLLATERAL. This note is secured by Security Agreements dated
03-04-2010, 1-4-2010, 10-21-2009, 9-21-2009, 9-9-2009, 11-9-2010 & Guaranty from
GMTI (2,000,000 shares of GMTI) & $300,000 CD).

 

DESCRIPTION OF CHANGE IN TERMS. Lender hereby extends maturity date from
December 1, 2011 to April 1, 2012.

 

The Note will require monthly interest payments that will commence on 01/01/12 &
continue until maturity.

 

This extension will require accrued interest totaling $11,947.69 to be paid
current as of 12-19-11.

 

All unpaid principal and accrued interest will be due on April 1, 2012.

 

All other terms to remain the same.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS CHANGE IN TERMS
AGREEMENT AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.

 

BORROWER:

 

AMERICAN POWER GROUP, INC.

 

By:   /s/ Charles E. Coppa            

        Charles E. Coppa, CFO/Treasurer/Secretary of

        American Power Group, Inc.

 

LENDER:

IOWA STATE BANK

 

X /s/ Jason Wartick         

Jason Wartick, Vice President

